Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Abstract
The amendments to the Abstract have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite "bracket" recited in claim 1, line 2 and "a bracket." recited in claim 11, line 2. The claims later refer to "the bracket" when describing bracket comprising within claim 11, line 3. The claims could reasonably be construed as referring to the bracket of claim 1 or a bracket of the assembly when reciting "the bracket." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the  
Claims 1 and 11 each recite "bracket" recited in claim 1, line 2 and "a bracket." recited in claim 11, line 2. The claims later refer to "the bracket" when describing holding device is configured to be mounted to the bracket. The claims could reasonably be construed as referring to the bracket of claim 1 or a bracket of the assembly when reciting "the bracket." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claims 1 and 11 each recite "bracket" recited in claim 1, line 2 and "a bracket." recited in claim 11, line 2. The claims later refer to "the bracket" when describing the bracket extending through the slit. The claims could reasonably be construed as referring to the bracket of claim 1 or a bracket of the assembly when reciting "the bracket." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki JP04029250. Suzuki discloses a holding device to hold a tube or cable in engagement with a bracket. the device comprising: a structure having: a) a seat,  including a substantially c-shaped edge defining a radial opening and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (bracket)][AltContent: arrow][AltContent: textbox (snap hooking
radial opening)][AltContent: arrow][AltContent: textbox (hooking system)][AltContent: arrow][AltContent: arrow][AltContent: textbox (wing)][AltContent: arrow][AltContent: textbox (slit)][AltContent: textbox (structure having a seat (200)  substantially c-shaped edge )][AltContent: arrow][AltContent: arrow][AltContent: arrow]                    
    PNG
    media_image1.png
    439
    354
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    398
    media_image2.png
    Greyscale


[AltContent: textbox (second wall of slit)][AltContent: arrow][AltContent: textbox (slit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first wall of slit)][AltContent: textbox (protuberance)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (wing 
third wall (220)
living hinge (240))]                                       
    PNG
    media_image1.png
    439
    354
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631